Citation Nr: 1000966	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
Hodgkin's disease, prior to July 17, 2008.  

2.  Entitlement to an evaluation in excess of 20 percent for 
Hodgkin's disease, from July 17, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  In March 
2009, the RO increased the rating for Hodgkin's disease to 20 
percent, effective July 17, 2008.

The Veteran testified at an October 2009 video-conference 
hearing.


FINDINGS OF FACT

1.  Prior to July 17, 2008, the Veteran's Hodgkin's disease 
was not manifested by signs and symptoms that were nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level; or, signs and symptoms 
that waxed and waned, resulting in periods of incapacitation 
of at least two but less than four weeks total duration per 
year.

2.  Since July 17, 2008, the Veteran's Hodgkin's disease has 
not been manifested by signs and symptoms that are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level; or, signs and symptoms that 
wax and wane, resulting in periods of incapacitation of at 
least four but less than six weeks total duration per year.



CONCLUSIONS OF LAW

1.  Prior to July 17, 2008, the criteria for a disability 
rating in excess of 10 percent for Hodgkin's disease were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2009); 38 C.F.R. §§ 4.88b, 4.117, Diagnostic Codes 
6354, 7709 (2009).

2.  From July 17, 2008, the criteria for a disability rating 
in excess of 20 percent for Hodgkin's disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.88b, 4.117, Diagnostic Codes 6354, 7709.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in May and July 2008 correspondence of the 
information and evidence needed to substantiate and complete 
his claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided notice of the 
specific rating criteria for Hodgkin's disease in July 2008, 
and how effective dates are determined in May 2008 
correspondence.  The claim was readjudicated in April 2009.  
Thus, any timing error was cured and rendered 
nonpredjudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjuciation of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the prosecution of his claim and 
did in fact participate.  See Washington v Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal. 

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected Hodgkin's disease.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In April 1986, the Veteran was granted service connection for 
Hodgkin's lymphoma, effective March 6, 1986.  He was assigned 
a 100 percent disability rating during the active disease 
phase, under 38 C.F.R. § 4.117, Diagnostic Code 7709.  In 
June 1996, the RO determined that the evidence no longer 
showed that the Veteran's Hodgkin's disease met the 
requirements for a 100 percent evaluation and the rating was 
decreased to 60 percent, effective September 1, 1996.  In 
September 1998, the RO further reduced the Hodgkin's disease 
to 10 percent, effective December 1, 1998.  

The Veteran's current claim for an increased evaluation for 
his service-connected Hodgkin's disease was received in 
September 2005.  In March 2009, the RO increased the rating 
for Hodgkin's disease to 20 percent, effective July 17, 2008 
(based on testimony at a RO hearing held on that date).    

The RO has evaluated the Veteran's Hodgkin's disease under 
Diagnostic Code 6354, which pertains to chronic fatigue 
syndrome.  The Board agrees that Diagnostic Code 6354 is the 
most appropriate as it address the Veteran's primary 
complaint of chronic fatigue arising from the treatment for 
his Hodgkin's disease.  The Board also notes that service 
connection has also been established for depressive disorder 
and headaches, both as secondary to Hodgkin's disease.  These 
disorders have been assigned separate ratings and are not the 
subject of this appeal.  Accordingly, after consideration of 
all factors, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6354.

Diagnostic Code 6354 provides that chronic fatigue syndrome 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.   

A 10 percent disability rating is assigned for signs and 
symptoms that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or the symptoms are controlled by 
continuous medication. 

A 20 percent disability rating is assigned for signs and 
symptoms that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year. 

A 40 percent disability rating is assigned for signs and 
symptoms that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year. 

A Note to Diagnostic Code 6354 provides that for rating 
purposes, the condition will be considered incapacitating 
only while it requires bed rest and treatment prescribed by a 
physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

On VA examination in September 2005, there was no evidence of 
recurrent or residual lymphadenopathy.  The Veteran reported 
experiencing fever, chills, night sweats, fatigue and 
malaise.  All other activities of daily living were not 
affected.  The examiner opined that the impact of the disease 
on his daily activities ranged from none for activities of 
daily living, to mild for chores and exercise and moderate 
for sports.  

On VA examination in July 2007, the examiner noted that the 
Veteran's Hodgkin's disease had been in remission for 21 
years.  The Veteran reported working for the Post Office.  
The examiner felt that much of the Veteran's lethargy was due 
to the fact that he was overweight by 75 pounds.  The 
examiner urged the Veteran to diet, exercise and lose weight.

The Veteran provided testimony at a hearing before an RO 
hearing officer on July 17, 2008.  He reported that he 
suffered from significant fatigue and malaise.  He stated 
that he worked for the United States Postal Service for last 
22 years as a custodian and that in the past few years he has 
had to use a lot of sick leave due to his disability.  He 
reported that he was not currently receiving treatment at the 
VA or from his private family physician.  Based on the 
Veteran's testimony, the RO assigned an increased evaluation 
of 20 percent for the sevice-connected Hodgkin's disease, 
effective July 17, 2008.

The Veteran underwent further VA examination in August 2008.  
He reported that over time he has experienced increased 
diffuse aches and fatigue.  He indicated that he used be an 
avid bowler but now struggled to bowl three games.  He noted 
difficulty throwing a softball or playing catch with his 
daughter.  He reported taking Advil and Vicodin when 
necessary for his symptoms.  He stated that he had 
debilitating fatigue that waxes and wanes.  He indicated that 
that he had experienced 16 days of incapacitating episodes in 
the past 12 months.  He indicated that he experienced fatigue 
which lasts 24 hours or longer after exercise.  He indicated 
a 70 percent restriction of routine daily activities for more 
than 12 months.  The activities that he claimed were 
restricted included bowling, playing softball and an 
inability to golf more than nine holes.  

He complained of generalized muscle aches, weakness, 
migratory joint pains, sleep disturbance, inability to 
concentrate, forgetfulness, confusion and headaches.  He 
stated that the muscle aches and migratory joint pains were 
constant.  The generalized weakness, sleep disturbance, 
inability to concentrate, and confusion were frequent.  He 
indicated occasional forgetfulness and headaches.  The 
Veteran reported that the chronic fatigue did not preclude 
his ability to provide self care.  He felt that he was 
incapacitated at least 6 weeks out of the year and that his 
routine daily activities were restricted to less than 50 
percent of his pre-illness level.       

The appellant indicated that was currently employed on a 
full-time basis at the Post Office and that he has been there 
for more than 20 years.  He reported that he has lost 4 weeks 
of work in the last 12 months due to joint pain and fatigue.  
The Veteran indicated that the following impacted his 
occupational activities:  memory loss, decreased 
concentration, difficulty following instructions, decreased 
mobility, decreased manual dexterity, problems with lifting 
and carrying, vision difficulty, lack of stamina, weakness or 
fatigue, decreased extremity strength, and pain.  He also 
indicated that the impact on his daily activities range from 
none for traveling, feeding, bathing and toileting; to mild 
for shopping; to moderate for performing chores and dressing; 
and to severe for sports and recreation.  The examiner 
indicated that the criterion had been met for onset of 
debilitating fatigue that is severe enough to reduce or 
impair average daily activity below 50 percent of the 
Veteran's pre-illness activity level for a period of 6 
months.  The examiner did not provide an opinion.  

At an October 2009 Board hearing, the Veteran testified that 
he suffered from worsening chronic fatigue, joint pain and 
malaise.  He reported that his symptoms were worse than since 
his last VA examination in August 2008.  He stated that he 
was still employed with the Postal Service as a custodian but 
that he has missed more than five weeks of work due to his 
symptoms.  He reported receiving treatment within the past 
year at the VA for his symptoms as well as seeing his private 
physician in the past three months, but acknowledged that he 
had not been prescribed medication or bed rest for his 
disability by any physician.  

The Board finds that, during the period prior to July 17, 
2008, the Veteran's Hodgkin's disease did not warrant a 
rating in excess of 10 percent.  Under Diagnostic Code 6354, 
the Veteran's chronic fatigue syndrome would need to be 
manifested by debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms that were nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  The evidence of record does not show that this is the 
case.  There is no evidence that prior to July 17, 2008, 
Hodgkin's disease caused fatigue which was debilitating or 
caused a combination of symptoms which restricted the 
Veteran's routine daily activities.  The Veteran had been 
able to maintain employment and attend to his activities of 
daily living.  More importantly, there is no evidence that 
the Veteran had incapacitating episodes as defined in the 
regulations.

Further, since July 17, 2008, the criteria for an evaluation 
in excess of 20 percent for Hodgkin's disease have not been 
met.  The Veteran reported to the August 2008 examiner that 
his fatigue was serious enough to reduce or impair his 
activity level to less than 50 percent of his pre-illness 
level.  There is, however, no objective evidence to support 
the Veteran's statement in the examination report or the 
claims file.  Clearly, with regard to all his reported 
symptoms and disabilities at the August 2008 VA examination, 
the examiner merely wrote down what the Veteran had told him.  
This is not any more probative than the Veteran's statements.  
Moreover, the evidence shows that the Veteran works on a 
full-time basis and has done so for more than 20 years.  He 
is able to attend to his activities of daily living.  The 
Veteran reported at the October 2009 Board hearing that his 
disability had worsened since the August 2008 VA examination, 
and that he received some additional medical treatment within 
the past year.  The Board notes, however, that he 
specifically denied being ordered to bed rest by a physician.  
Hence, there is no evidence of any incapacitating episodes as 
defined by the rating code.  Therefore, as there is no 
evidence of a period of incapacitation, entitlement to an 
evaluation of more than 20 percent since July 17, 2008, is 
not warranted. 

The Board considered the issue of whether this disorder 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
evidence does not show that Hodgkin's disease interfered 
markedly with the Veteran's employment beyond that 
contemplated in the assigned rating, nor did it require 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Although the Veteran reported missing significant 
time from work, he specifically denied bed rest that was 
ordered by a physician.  Moreover, the evidence of record 
does not show any hospitalization for Hodgkin's disease 
during the appellate term.

Accordingly, an evaluation in excess of 10 percent prior to 
July 17, 2008, and in excess of 20 percent thereafter for 
Hodgkin's disease is not warranted.  As the preponderance of 
the evidence is against the Veteran's claim, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claim.  See 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to an evaluation in excess of 10 percent for 
Hodgkin's disease, prior to July 17, 2008, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
Hodgkin's disease, from July 17, 2008, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


